                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA ex               )
rel., ANIKKA BOLDEN,                      )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )   CIVIL ACTION NO 16-0352-CG-B
                                          )
ALTAPOINTE HEALTH SYSTEMS                 )
and BAYPOINTE BEHAVIORAL                  )
HEALTH HOSPITAL,                          )
                                          )
       Defendants.                        )

                                      ORDER

      The Relator having filed a Notice of Voluntary Dismissal (Doc. 19), and the

United States’ having filed its consent thereto (Doc. 20), it is ORDERED that this

action is DISMISSED with prejudice as to the Relator, Anikka Bolden, and

DISMISSED without prejudice as to the United States pursuant to Rule 41(a) of

the Federal Rules of Civil.

      DONE and ORDERED this 6th day of November, 2019.


                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
